Citation Nr: 1143461	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  08-05 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder secondary to service-connected degenerative joint disease of the lumbar spine.

2.  Entitlement to service connection for muscle wasting, atrophy and weakness secondary to service connected degenerative joint disease of the lumbar spine.

3.  Entitlement to service connection for altered gait secondary to service-connected degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1964 to August 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In May 2010, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In June 2010, the Board remanded these matters to the RO to obtain the Veteran's Social Security Disability records and to provide the Veteran with a VA examination.  After obtaining the Veteran's Social Security Disability records and providing the Veteran with a VA examination, the RO continued the denial of each (as reflected in the July 2011 supplemental statement of the case (SSOC)) and returned these matters to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, after a review of the record, the Board concludes that further development is necessary prior to adjudicating the issues on appeal.  

In the June 2010 Board remand, the Board requested that the Veteran be provided with a VA examination and opinion to address the Veteran's service connection claims for altered gait, bilateral knee disorder and a disorder manifested by muscle wasting, atrophy and weakness of the bilateral legs.  The examiner was requested to address the issues of whether any bilateral knee disorder, altered gait or muscle disorder of the lower extremities was secondary to the Veteran's service-connected degenerative joint disease of the lumbar spine or degenerative joint disease of the right hip.  The examiner was also asked to discuss the April 2007 and July 2007 VA treatment records indicating that the Veteran's altered gait is due to his service-connected back disability, bilateral knee pain is aggravated by his back pain and nerve compression is from service-connected lumbar disc disease.  The Board notes that the VA examiner in the July 2010 VA examination did not discuss these records as part of his rationale.  A remand by the Court or the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998).  Furthermore, the Board observes that the VA examiner in July 2010 determined that the Veteran did not have degenerative joint disease of the bilateral knees based on x-rays conducted in June 2010.  However, the December 2007 VA examiner determined that the Veteran has degenerative joint disease of the bilateral knees based on x-ray evidence of degenerative arthritic chances.  The examiner did not address this discrepancy in his report.  Based on the foregoing, the Board finds that another VA opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1. Send the claims folder to the VA examiner who conducted the VA examination in July 2010 to clarify his opinions.  The examiner is requested to review all pertinent records associated with the claims file.  The Board notes that the December 2007 VA examiner determined that the Veteran has degenerative joint disease of the bilateral knees based on x-ray evidence of degenerative arthritic chances.  The examiner is asked to address the discrepancy in the December 2007 and July 2010 X-rays.  He is also requested to specifically address the April 2007 and July 2007 VA treatment records that indicate Veteran's altered gait is due to his service-connected back disability, bilateral knee pain is aggravated by his back pain and diagnoses his nerve compression is from service-connected lumbar disc disease.  

2. If the July 2010 VA examiner is not available, then schedule the Veteran for a VA examination with an appropriate specialist to identify and determine the etiology of the Veteran's altered gait, bilateral knee disability and a disability manifested by muscle wasting, atrophy and weakness of the bilateral legs.  All indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to the following questions:

a. Whether any altered gait found on examination is at least as likely as not (i.e., a 50 percent or greater probability) caused by or aggravated by the Veteran's service-connected degenerative joint disease of the lumbar spine or degenerative joint disease of the right hip.  Please state whether the Veteran's altered gait is a symptom of a specific disability or if it should be considered a disability in and of itself.  The examiner is requested to provide a complete rationale for all conclusions reached.  As part of the rationale, please discuss the April 2007 VA treatment record that indicates the Veteran's altered gait is due to his knee disorder and his service-connected back disability.

b. Whether the Veteran's bilateral degenerative joint disease of the knees or any other knee disability found on examination is at least as likely as not (i.e., a 50 percent or greater probability) caused by or aggravated by the Veteran's service-connected degenerative joint disease of the lumbar spine or degenerative joint disease of the right hip.  Please provide a complete rationale for all conclusions reached.  As part of the rationale, please discuss the April 2007 VA treatment record that provides the opinion that the Veteran's bilateral knee pain is aggravated by his back pain.  Furthermore, if the examiner determines that the Veteran does not have bilateral degenerative joint disease of the knees, please address the discrepancy with the December 2007 VA examination.  

c. Whether any disability manifested by muscle wasting, atrophy and weakness of the bilateral legs found on examination is at least as likely as not (i.e., a 50 percent or greater probability) caused by or aggravated by the Veteran's service-connected degenerative joint disease of the lumbar spine or degenerative joint disease of the right hip.  The examiner is requested to provide a complete rationale for all conclusions reached.  As part of the rationale, the examiner should discuss the July 2007 VA treatment record that diagnosed the Veteran with nerve compression from service-connected lumbar disc disease.

With respect to the issue of aggravation, aggravation has occurred when it has been medically determined that the Veteran's claimed disorder has undergone an identifiable increment of permanent severity, which was proximately due to his service-connected degenerative joint disease of the lumbar spine or degenerative joint disease of the right hip.  If it is determined that that the claimed disorder is aggravated by his service-connected degenerative joint disease of the lumbar spine or degenerative joint disease of the right hip, please identify the baseline level of severity of the symptoms prior to aggravation and the level of severity of symptoms due to service connected aggravation.  

3. Upon completion of the foregoing and any other development deemed necessary, readjudicate the Veteran's claims of entitlement to service connection for bilateral knee disability, a disability manifested by muscle wasting, atrophy and weakness of the bilateral legs and altered gait.  If the benefit sought on appeal remains denied provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


